Case 6:21-cv-00606-PGB-EJK Document 12 Filed 07/08/21 Page 1 of 2 PageID 245




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

                     CASE NO.: 6:21-cv-00606-PGB-EJK

GUIDEONE MUTUAL INSURANCE
COMPANY,

      Plaintiff,

v.

EDGEWOOD CHILDREN'S RANCH, INC.
and JANE DOE, as parent and natural
guardian of JOHN DOE, a minor child.

     Defendants.
_________________________________________

        DEFENDANT EDGEWOOD CHILDREN'S RANCH, INC.'S
             RESPONSE TO ORDER TO SHOW CAUSE

      Defendant, Edgewood Children's Ranch, Inc., hereby responds to the Court's

Order to Show Cause dated June 24, 2021 by stating the following:

      The instant matter is a declaratory judgment action on insurance coverage

issues. The liability case which relates to this declaratory judgment action was

mediated on June 18, 2021. The mediation resulted in a tentative settlement. The

parties are in the process of finalizing the settlement agreement language. Once

that language has been finalized and the settlement agreement formally

consummated, this litigation will become moot.      Thus, Edgewood Children's
Case 6:21-cv-00606-PGB-EJK Document 12 Filed 07/08/21 Page 2 of 2 PageID 246




Ranch, Inc. has taken no action in regards to this suit since it is anticipated in the

very near future the case will be rendered moot and ultimately dismissed.

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 8, 2021 I electronically filed the

foregoing with the Clerk of the Court by using the CMB/ECF system which will

send a notice of electronic filing to the following: Robert Alden Swift, Esq. and

Christine A. Wasula, Esq., Cole, Scott & Kissane, P.A., Tower Place, Suite 400,

1900 Summit Tower Blvd., Orlando, FL 32810.


                                                s/ Chris Ballentine
                                                CHRIS BALLENTINE
                                                Florida Bar No. 434205
                                                Fisher Rushmer, P.A.
                                                390 N. Orange Avenue, Ste. 2200
                                                Post Office Box 3753
                                                Orlando, FL 32801-1642
                                                Telephone: (407) 843-2111
                                                Facsimile: (407) 422-1080
                                                cballentine@fisherlawfirm.com (primary)
                                                dburns@fisherlawfirm.com (secondary)

                                                Attorneys for Defendant, Edgewood
                                                Children's Ranch, Inc.
L:\CMB\Edgewood\DEC ACTION PLEADINGS\Response to Order to Show Cause.docx\CB/djb
